                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BELINDA YVETTE JOHNSON,

                       Plaintiff,

       v.                                                             CIVIL ACTION
                                                                        NO. 18-755
NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

                       Defendant.

                                         ORDER

       AND NOW, this        14th    day of February, 2019, upon consideration of Plaintiff’s

Brief and Statement of Issues in Support of Request for Review, Defendant’s Response

thereto, and Plaintiff’s reply, as well as the record therein, and after review of the Report

and Recommendation of United States Chief Magistrate Judge Linda K. Caracappa, and

after no objections being filed, it is hereby ORDERED as follows:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. Plaintiff’s Request for Review of the decision of the Commissioner of the

            Social Security Administration is GRANTED in part; and

       3. This case is REMANDED in accordance with the fourth sentence of 42

            U.S.C. Section 405(g) to the Commissioner of the Social Security

            Administration for proceedings consistent with the Report and

            Recommendation.

                                                       BY THE COURT:


                                                       /s/ Jeffrey L. Schmehl
                                                       Jeffrey L. Schmehl, J.
